 


113 HR 1625 IH: Coal Tar Sealants Reduction Act of 2013
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1625 
IN THE HOUSE OF REPRESENTATIVES 
 
April 18, 2013 
Mr. Doggett (for himself, Mr. Ellison, Mr. Quigley, Mr. Keating, Mr. Huffman, and Mr. McDermott) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Toxic Substances Control Act to prohibit the manufacture, processing, distribution in commerce, and use of coal tar sealants, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Coal Tar Sealants Reduction Act of 2013.
2.FindingsCongress finds that—
(1)polycyclic aromatic hydrocarbons are a group of organic compounds, some of which are—
(A)probable human carcinogens, having been identified as such by the Environmental Protection Agency;
(B)toxic to aquatic life; and
(C)present in exceptionally high con­cen­tra­tions (relative to other possible sources of environmental contamination) in pavement seal­ants, also known as sealcoats, made from coal tar;
(2)coal tar sealants are widely used on playgrounds, parking lot surfaces, airport runways, and driveways;
(3)research conducted by the United States Geological Survey indicates that elevated levels of polycyclic aromatic hydrocarbons in waterways, where they are toxic to aquatic life and enter the food chain, are associated with use of these coal tar sealants;
(4)research conducted by the United States Geological Survey indicates that elevated levels of polycyclic aromatic hydrocarbons on parking lots, where the dust may be tracked into homes and increase health risks, are associated with use of these coal tar sealants;
(5)alternative, coal tar-free sealants are available in the marketplace, and nationwide retailers Lowe’s and Home Depot have voluntarily committed to cease carrying coal tar sealants;
(6)Austin, TX, was the first municipality to enact a ban on the use of coal tar sealants, which went into effect in 2006, and other local governments have successfully instated similar restrictions; and
(7)in 2011, Washington State became the first State to enact such a ban.
3.Coal tar sealantsSection 6 of the Toxic Substances Control Act (15 U.S.C. 2605) is amended by adding at the end the following new subsection:

(g)Coal tar sealants
(1)ProhibitionNo person may—
(A)manufacture any coal tar sealant after the date that is one year after the date of enactment of this subsection;
(B)process or distribute in commerce any coal tar sealant after the date that is one and one-half years after such date of enactment; or
(C)use any coal tar sealant after the date that is two and one-half years after such date of enactment.
(2)Rules
(A)Authority of AdministratorThe Administrator may promulgate rules to prescribe methods for the transportation, storage, and disposal of coal tar sealants.
(B)PromulgationAny rule under subparagraph (A) shall be promulgated in accordance with paragraphs (2), (3), and (4) of subsection (c).
(3)Relationship to other Federal lawsThis subsection does not limit the authority of the Administrator, under any other provision of this Act or any other Federal law, to take action respecting any coal tar sealant.
(4)DefinitionIn this subsection, the term coal tar sealant means any product intended for use on a paved surface that contains any substance identified by the Chemical Abstracts Service number 65996–93–2, including ingredients listed as coal tar, refined coal tar, refined tar, or refined coal tar pitch.. 
 
